Citation Nr: 0430925	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
postoperative residuals of a right knee lateral meniscectomy 
and mosaicplasty with degenerative changes, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial increased evaluation for 
postoperative residuals of a left knee chondroplasty with 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
December 2001.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2004, the veteran attended a videoconference hearing 
at the RO before the undersigned Veterans Law Judge of the 
Board in Washington, D.C.  The hearing transcript is on file.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans ' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The Board notes that the issues of entitlement to initial 
increased ratings for bilateral knee disabilities remain 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Importantly, the Board notes that during the appeal period 
the General Counsel of VA held that separate ratings may be 
assigned for the same joint under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg.  VAOPGCPREC 9-04.  The RO 
should have an opportunity to review the issues on appeal in 
light of the recent General Counsel opinion. 

Also, the Board notes nearly two years have passed since the 
veteran was last afforded a VA orthopedic examination in 
December 2002.  At the recent videoconference hearing before 
the undersigned Veterans Law Judge of the Board, she noted 
ongoing regular treatment for her knees at the VA medical 
center.  In this regard, the Board notes that the veteran 
should be afforded a comprehensive VA orthopedic examination 
in order to determine the current extent and degree of 
severity of her service-connected right and left knee 
disabilities.  The veteran's claims folder, to include all 
outstanding treatment records for her service-connected 
bilateral knee disorders should be made available to the 
medical examiner for review.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990: Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991): Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  The duty to assist includes an examination that 
adequately evaluates the functional impairment due to pain 
caused by the service-connected condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be contacted and 
requested to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for 
service-connected postoperative residuals 
of a right knee lateral meniscectomy and 
mosaicplasty with degenerative changes, 
and postoperative residuals of a left 
knee chondroplasty with degenerative 
changes from December 2002 to the 
present.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.

Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If any of the relevant records sought 
are unavailable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, and advised 
of any further action to be taken with 
respect to the claim.

4.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis, if necessary, to determine the 
current nature and severity of the 
service-connected postoperative residuals 
of a right knee lateral meniscectomy and 
mosaicplasty with degenerative changes 
and postoperative residuals of a left 
knee chondroplasty with degenerative 
changes.  The claims folder, copies of 
the rating criteria for Diagnostic Codes 
5260 and 5261 as well as the criteria of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), 
and a separate copy of this remand must 
be made available to and be reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All indicated special tests 
should be undertaken.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
both knees, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
postoperative residuals of a right knee 
lateral meniscectomy and mosaicplasty 
with degenerative changes and 
postoperative residuals of a left knee 
chondroplasty with degenerative changes 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(i) Does the service-connected right knee 
and/or left knee disability cause 
weakened movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(ii) With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the knees, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  The examiner 
should determine whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected postoperative 
residuals of a right knee lateral 
meniscectomy and mosaicplasty with 
degenerative changes and/or postoperative 
residuals of a left knee chondroplasty 
with degenerative changes.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

(iii) The examiner should address whether 
the service-connected right knee and/or 
left knee disability involves only the 
joint structure, or the muscles and 
nerves as well.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested orthopedic 
examination and opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West 11 Vet. 
App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the issues of 
entitlement to initial increased 
evaluations for postoperative residuals 
of a right knee lateral meniscectomy and 
mosaicplasty with degenerative changes 
and postoperative residuals of a left 
knee chondroplasty with degenerative 
changes should be adjudicated in light of 
38 C.F.R. §§ 4.40, 4.45, 4.59; the CAVC's 
holdings in DeLuca v. Brown, 8 Vet. App. 
202 (1995) and Fenderson v. West, 12 Vet. 
App. 119 (1999) as well as VAOPGCPREC 9-
04.  The consideration of the provisions 
of 38 C.F.R. § 3.321(b)(1) should be 
documented.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.







By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until she is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of her claims for initial 
increased evaluations.  38 C.F.R. § 3.655 (2004).



		
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





